  1001 G Street, N.W.
  Suite 500 West
  Washington, D.C. 20001
  tel. 202.434.4100
  fax 202.434.4646

                                                                                          Writer’s Direct Access
                                                                                          E r i c P. G o t t i n g
                                                                                          (202) 434-4269
                                                                                          g o t t i n g @ k h l a w. c o m


        VIA CM/ECF

        August 13, 2019

          The Honorable Paul W. Grimm
          United States District Court
             For the District of Maryland
          6500 Cherrywood Lane, Suite 465A
          Greenbelt, MD 20770

                      Re:       American Academy of Pediatrics v. FDA, No. 18-cv-00883-PWG

        Dear Judge Grimm:

               On behalf of proposed intervenor trade associations, this letter seeks leave to file an
        unopposed motion to extend the deadlines set by this Court in its August 12, 2019 Paperless
        Order (Dkt. #131). That Order addresses the trade associations’ motion to intervene for purposes
        of appeal and a motion to stay pending appeal. The current due dates are as follows: (i) August
        16 – motion to stay; (ii) August 19 – responses to the motion to intervene; (iii) August 23 –
        responses to the motion to stay; (iv) August 26 – reply for the motion to intervene; and (v)
        August 27 – reply for the motion to stay.

                Counsel for the trade associations has several conflicts, including the following: (i) on
        personal travel August 16-24; (ii) traveling for and attending oral argument in the S.D. Ohio on
        August 26-27; and (iii) filing a Ninth Circuit brief on September 4. Lead counsel for the FDA
        has also informed us that the government consents in part because he will be on personal travel
        August 16-September 3. Plaintiffs have confirmed that they do not oppose the motion.

                Counsel for all parties and the trade associations have conferred and agreed to the
        following proposed schedule: (i) September 9 – motion to stay; (ii) September 12 – responses to
        the motion to intervene; (iii) September 18 – responses to the motion to stay; (iv) September 19 –
        reply for the motion to intervene; and (v) September 23 – reply for the motion to stay. A
        proposed order is attached.

                    We greatly appreciate the Court’s attention to this matter.




                       Washington, D.C.       Brussels               San Francisco   Shanghai          Paris
This document was delivered electronically.              www.khlaw.com
  KELLER AND HECKMAN LLP
      The Honorable Paul W. Grimm
      Page 2


                                              Sincerely,




                                              Eric P. Gotting
                                              Bar ID #20278




This document was delivered electronically.
